DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 Response to Amendment
The amendment filed 07/05/2022 has been entered. Applicant has amended claims 1 and 19. Applicant has not added nor cancelled any claims. Claims 1-29 are currently pending in the instant application, and claims 2-18 remain withdrawn. 
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 07/05/2022, with respect to the rejection(s) of claim(s) 1 and 19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1 and 19. Rovegno (US 2008/0027276) teaches the amended limitations in the independent claims regarding the removable imaging element, and the removable light source in the current rejection below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “visualization portion” in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the paragraph [0067] of Applicant’s specification as “an inner clear semi rigid compound shaped to match the field of view and minimum depth field of the imaging system” performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0048486 to Surti in view of U.S. Publication No. 2008/0027276 to Rovegno.
Regarding claim 1, Surti discloses in Fig. 1 a device for visualizing a surface area within a patient (Fig. 1 - endoscope 10), the device comprising: 
	an elongate flexible shaft having a proximal end configured for coupling to an image display and a distal end (Fig. 2 - shaft 18; [0022]- The endoscope 10 is operably connected to a control unit 30 via conduit 32 . The control unit 30 provides image processing for image display on a monitor); 
	a coupler device having an attachment portion removably coupled to the distal end of the elongate shaft (Fig. 6 - cap 70; see examiner’s annotated Fig. 6) and a visualization portion configured to allow transmission of an optical image of the surface area to the image display system (Fig. 6 - conical portion 36); and 
	an imaging element (Fig. 6 - lighting system 52).

    PNG
    media_image1.png
    427
    468
    media_image1.png
    Greyscale

Surti does not expressly teach an imaging element disposed on, or with, the coupler device such that the imaging element is removably coupled to the elongate shaft.
However, Rovegno teaches of an analogous endoscopic device including an imaging element (Fig. 1- (LED) 22) disposed on, or with, the coupler device (Fig. 1- removable distal head 15) such that the imaging element is removably coupled to the elongate shaft ([0069]- the removable distal head 15 classically comprises a lighting device comprising several low-power light-emitting diodes (LED) 22 (six in the example in FIG. 3) packed in compact SMC boxes spread in a ring around the objective).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Surti so that the imaging element is removably coupled to the elongate shaft, as taught by Rovegno. It would have been advantageous to make the combination for lighting up the target ([0003] of Rovegno).
Regarding claim 19, Surti discloses in Fig. 1 an endoscope system for visualizing a surface area within a patient (Fig. 1 -endoscope 10), the system comprising: 
	an endoscope (Fig. 1 -endoscope 10) having an elongate flexible shaft with a proximal end configured for coupling to an image display (Fig. 2 - shaft 18; [0022]- The endoscope 10 is operably connected to a control unit 30 via conduit 32 . The control unit 30 provides image processing for image display on a monitor); 
	a distal end portion removably coupled to the shaft (Fig. 6 - cap 70; see examiner’s annotated Fig. 6), the distal end portion including a distal surface with a visualization section for allowing transmission of an optical image from the surface area through the distal end portion (Fig. 6 - conical portion 36); and 
	a light source (Fig. 6-lighting system 52).
Surti does not expressly teach a light source within the distal end portion such that the light source is removably coupled to the endoscope.
However, Rovegno teaches of an analogous endoscopic device including a light source (Fig. 1- (LED) 22) within the distal end portion (Fig. 1- removable distal head 15) such that the light source is removably coupled to the endoscope([0069]- the removable distal head 15 classically comprises a lighting device comprising several low-power light-emitting diodes (LED) 22 (six in the example in FIG. 3) packed in compact SMC boxes spread in a ring around the objective).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Surti so that the light source is removably coupled to the endoscope, as taught by Rovegno. It would have been advantageous to make the combination for lighting up the target ([0003] of Rovegno).
The modified device of Surti in view of Rovegno will hereinafter be referred to as modified Surti. 
Regarding claim 20, modified Surti teaches the system of claim 19, and Surti further discloses wherein the elongate flexible shaft has a distal surface (Fig. 6 - planar surface 51) and the distal end portion substantially covers the distal surface (Fig. 6 - cap 70).
Regarding claim 21, modified Surti teaches the system of claim 20, and Surti further discloses wherein the distal end portion completely encloses the distal surface (Fig. 6 - cap 70).
Regarding claim 22, modified Surti teaches the system of claim 19, and Surti further discloses wherein the light source comprises a light emitting diode ([0028] - The lighting source may include emitting diodes (LEDs)).
Regarding claim 23, modified Surti teaches the system of claim 19, and Surti further discloses further comprising an imaging element and a connector coupled to the imaging element and extending through the shaft (Fig. 6-imaging system 50; [0026] - The shaft 18 may include the lumen 15, the imaging system 50 and the lighting system 52 extending therethrough; [0027] - The imaging system 50 may include optical fibers that are optically coupled to an image sensor).
Regarding claim 24, modified Surti teaches the system of claim 23, and Surti further discloses wherein the imaging element comprises an optical lens ([0027] - lens 56 may cover the imaging port 24).
Regarding claim 25, modified Surti teaches the system of claim 19, and Surti further discloses further comprising: a working channel extending through the shaft for passage of an instrument (Fig. 2 – lumen 15; [0026]- the lumen 15 that may be provided as a working channel for use with of any kind of diagnostic, monitoring, treatment, or surgical tools that may be provided to a patient through the endoscope); and a working channel extension within the distal end portion having a proximal end removably coupled to the working channel and a distal opening on an outer surface of the distal end portion (Fig 6 - working channel port 28; see [0031]).
Regarding claim 26, modified Surti teaches the system of claim 19, and Surti further discloses further comprising: a fluid port on the distal end portion; and a fluid channel within the elongate shaft coupled to the fluid port ([0026] - in some embodiments, a flushing port and associated lumen (not shown) may also be provided for cleaning the imaging port 24 and the lighting port 26).
Regarding claim 29, modified Surti teaches the system of claim 19, and Surti further discloses wherein at least one of the elongate flexible shaft and the distal end portion is formed as a single use portion ([0021]- The endoscope 10 may be designed for single use or the endoscope may be reusable).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/048486 to Surti in view of U.S. Publication No. 2008/0027276 to Rovegno and further in view of U.S. Publication No. 2008/0242933 to Mikkaichi et al. (hereinafter “Mikkaichi”).
Regarding claim 27, modified Surti teaches the system of claim 19, but neither Surti nor Rovegno expressly teach further comprising: an electrode on the distal end portion; and a connector extending through the shaft and coupled to the electrode.
However, Mikkaichi teaches of an analogous endoscopic device including an electrode on the distal end portion (Fig. 27 - high-frequency electrode 41); and a connector extending through the shaft and coupled to the electrode (Fig. 27 - conductive wire 46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end portion of modified Surti to include an electrode and connector, as taught by Mikkaichi. It would have been advantageous to make the combination in order to perform a surgical procedure within the hollow organ or abdominal cavities ([0009] of Mikkaichi).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/048486 to Surti n view of U.S. Publication No. 2008/0027276 to Rovegno and further in view of U.S. Patent No. 9,913,574 to Surti (hereinafter “Surti (574)”).
Regarding claim 28, modified Surti teaches the system of claim 19, and Surti further discloses further comprising: an operation unit coupling the proximal end of the endoscope with the image display (Fig. 1 - control unit 30; [0022] - The control unit 30 provides image processing for image display on a monitor), but neither Surti nor Rovegno expressly teach the operation unit including a port coupled to the working channel for insertion of an instrument and a handle for operation by a user.
However, Surti (574) teaches of an analogous endoscopic device including an operation unit (Fig. 4- proximal portion 306) including a port coupled to the working channel for insertion of an instrument (Fig. 4- port 314) and a handle for operation by a user (Fig. 4- proximal portion 306).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation unit of modified Surti to include a port and a handle, as taught by Surti (574). It would have been advantageous to make the combination in order to introduce instruments through the endoscope working channel (Col. 7, lines 48-55 of Surti (574)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795